Citation Nr: 0012264	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
total hysterectomy.

4.  Entitlement to an increased original rating for 
headaches, rated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to June 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions of the Houston, Texas, and the 
Muskogee, Oklahoma Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that during the pendency of this appeal, the 
veteran relocated her residence to Tecumseh, Oklahoma and the 
Muskogee RO assumed jurisdiction over the case.

This decision will address the issue of whether the veteran's 
claim for service connection for a right shoulder disability 
is well grounded.  Subsequently, all of the veteran's claims 
will be addressed in the remand attached to this decision.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran 
currently has a right shoulder disability and that the 
veteran had a finding of a tender right shoulder following a 
fall in service.

2.  A medical opinion in the veteran's file indicates that 
the previous shoulder injury may have aggravated or 
precipitated the symptoms of the current shoulder disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right shoulder disability is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right shoulder injury 
during service; (2) whether she currently has any right 
shoulder disability; and if so, (3) whether any current right 
shoulder disability is etiologically related to her inservice 
right shoulder injury, or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A June 1983 service medical report notes that the veteran 
fell and hit her head, then fell on her right side.  She 
complained of pain of the right side.  Objective examination 
found full range of motion of the shoulders with tenderness 
of the right shoulder.

An April 1997 VA examination provided a diagnosis of a mild 
degree of rotator cuff impingement syndrome of the right 
shoulder.  The examiner also provided an opinion that the 
previous shoulder injury may have aggravated or precipitated 
the symptoms.

Therefore, the Board finds that the evidence of record shows 
complaints of right shoulder tenderness in service, a 
diagnosis of a current right shoulder disability, and a 
medical opinion (presumed credible for the purposes of 
determining whether the veteran has advanced a well grounded 
claim) which provides a nexus or relationship between the 
current shoulder disability and the inservice shoulder 
injury.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a right shoulder 
disability is well grounded and to that extent only the claim 
is granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


ORDER

The veteran's claim of entitlement to service connection for 
a right shoulder disability is well grounded, and to that 
extent only, the claim is granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

The above decision found that the veteran's claim of 
entitlement to service connection for a right shoulder 
disability was a well grounded claim.  Thus, development of 
that claim is appropriate.

The Board notes that where a veteran has stated that a 
service-connected disability has increased in severity, a 
claim of entitlement to an increased rating for that service-
connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran contends that 
her headaches have increased in severity.  Thus, the 
veteran's claim of entitlement to an increased original 
rating for headaches is well grounded and development is 
appropriate.

The Board also notes that the veteran's claim of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities is well grounded as she has alleged inability to 
work due to her service-connected disabilities.  Therefore, 
development of that claim is appropriate.

The Board makes no finding as to whether the remainder of the 
veteran's claims are well grounded as the record before the 
Board is incomplete and the evidence not present in the 
claims folder may have some bearing upon whether or not those 
claims are well grounded.  The Board notes that the veteran 
has submitted an October 1998 letter from the Social Security 
Administration which indicates that the veteran is now in 
receipt of Social Security disability benefits.  While some 
medical evidence is included with that report, the complete 
medical record from the Social Security Administration is not 
included.  The Board finds that to issue a decision or to 
make any finding on the issues of entitlement to service 
connection for a back disability and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a total hysterectomy would be 
premature prior to obtaining the relevant medical records 
from the Social Security Administration.

The Board notes that the Court has held that the failure to 
acquire all relevant Social Security Administration records 
regarding disability and employability vitiates the finality 
of a Board decision.  Tetro v. West, 13 Vet. App. 404 (2000).  
Therefore, as the complete Social Security records have not 
been obtained, the Board may not issue a decision in this 
case.

The Board believes that a VA examination would be useful in 
determining whether it is as likely as not that the veteran's 
current right shoulder disability is related to the inservice 
finding of right shoulder tenderness.

The Board feels that a VA examination would also be useful to 
determine the current extent and severity of the veteran's 
headaches.  Specifically, the Board feels that a medical 
opinion regarding the frequency of any prostrating attacks of 
headaches and the economic impairment resulting therefrom 
would be useful in adjudicating this claim.

The Board also notes that the veteran's claim of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities is inextricably intertwined with the claim of 
entitlement to an increased rating for headaches.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should schedule the veteran 
for VA joints and neurology examinations.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  Specifically the 
examiners should provide the following 
information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The neurology examiner should 
state whether or not the veteran has 
prostrating attacks of headaches.  
If so, the examiner should state the 
frequency of any prostrating attacks 
of headaches (i.e. one in two 
months, once per month).  The 
examiner should also state whether 
the veteran's headaches are 
productive of frequent completely 
prostrating attacks productive of 
severe economic inadaptability.

c)  The joints examiner should 
provide an opinion as to whether it 
is as likely as not that the 
veteran's current shoulder 
disability is proximately due to or 
the result of her inservice fall, 
with a finding of right shoulder 
tenderness.  In providing an opinion 
as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 



